DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The amendment submitted March 24, 2021 has been accepted and entered.  Claims 1-16 are cancelled.  No claims are amended. New claims 17-34 are added.  Thus, claims 17-34 are examined. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17-18, 20-24, 27, 29-34 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van Pieterson et al (US 2009/0318908 A1).
Regarding claimed 17, 23, Van Pieterson et al discloses a sensor (1) comprising: a first optoelectronic emitter (2A) (See Fig. 3A) configured to irradiate a spot with electromagnetic rays (light) (10) (paragraph [0029]); a second optoelectronic emitter (2B) configured to irradiate the spot with electromagnetic rays; and a housing (body cover) (paragraph [0060]) having a first cavity (2A) open to a 
Regarding claims 18, 24, Van Pieterson et al discloses wherein the two emitters (2A)(2B) are configured to be operated as emitter and detector in a time-shifted manner so that each of the two emitters is configured to temporarily detect a portion of the electromagnetic rays emitted by the other emitters (paragraph [0038]).
Regarding claims 20, 32, Van Pieterson et al discloses wherein the sensor device is configured to measure skin moisture (skin data), wherein the housing of the sensor device is applicable to a skin surface of a user such that the emitted electromagnetic rays are irradiatable into or onto a skin spot of the user and electromagnetic rays reflected from the skin spot are detectable (paragraphs [0032]-[0033]).

Regarding claims 22, 34, Van Pieterson et al discloses contacting the housing of the sensor (1) with a skin of a user (See Fig. 5); irradiating the skin spot with the electromagnetic rays from the two emitters (2) (LEDs) (paragraph [0061]); detecting the electromagnetic rays reflected from the skin spot by the two emitters; and determine the moisture levels as a function of the detected electromagnetic rays (paragraphs [0061]-[0062]).
Regarding claim 27, Van Pieterson et al discloses wherein the detector is a photodiode (paragraph [0035]).
Regarding claim 29, Van Pieterson et al discloses wherein further comprising a housing having a first cavity (2A) open to a bottom side of the housing and a second cavity (2ZB) open to the bottom side, wherein the two cavities are separated from each other, wherein the two emitters are arranged net to each other in the first cavity and wherein the detector is arranged in the second cavity (See Fig. 3B)
Regarding claim 30, Van Pieterson et al discloses wherein the bottom side comprises a cover which is at least partially transparent to the electromagnetic rays of the two emitters (paragraph [0031]).
Regarding claim 31, Van Pieterson et al discloses further comprising an evaluation device configured to determine the humidity at the spot as a function of the detected electromagnetic rays of the two emitters (paragraph [0029]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 25-26, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Pieterson et al (US 2009/0318908 A1) in view of Pauley et al (US 10,750,984 B2).
Regarding claims 19, 25-26, Van Pieterson et al discloses all of the limitations of parent claims 17, 23, as described above, however Van Pieterson et al is silent with regards to LED layers, as claimed. Pauley et al discloses a method and device for detecting intensity of light with translucent detector, comprising: LEDs (col. 2, lines 23-29) wherein the LEDs comprise InGaAs layer on an InP layer (col. 2, lines 35-43).  Thus, it would have been obvious to modify Van Pieterson et al to comprise LEDs with InGaAs layer on an InP layer, as taught supra by Pauley et al, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 28, Van Pieterson et al discloses all of the limitations of claim 27, however Van Pieterson et al is silent with regards to the photodiode comprising an InGaAs layer on an InP layer.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/FB/